

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A 10.7.1
 
 
DEFERRED COMPENSATION PLAN FOR OFFICERS AND DIRECTORS
 
OF CENTRAL VERMONT PUBLIC SERVICE CORPORATION
 
 
 
 
 
 
Amended And Restated August 4, 2008
 
With An Effective Date of January 1, 2005




 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
ARTICLE I
NAME, HISTORY AND PURPOSE OF PLAN
 
1
1.1
Name and History
 
1
1.2
Purpose
 
1
1.3
Trust
 
1
ARTICLE II
DEFINITIONS
 
2
2.1
Definitions
 
2
ARTICLE III
ELIGIBILITY AND PARTICIPATION
 
6
3.1
Eligibility
 
6
3.2
Commencement of Participation
 
6
3.3
Duration
 
6
ARTICLE IV
DEFERRAL ELECTION AGREEMENTS, INVESTMENT EARNINGS, ACCOUNTING
 
6
4.1
Deferral Election Agreement
 
6
4.2
Timing Requirements for Deferral Elections
 
7
4.3
Amount of Deferrals
 
7
4.4
Period for Which Deferral Election Agreement Applies
 
8
4.5
Changes in Deferral Election Agreement
 
8
4.6
Investment Credits
 
9
4.7
Payment Elections and Accounting
 
10
ARTICLE V
VESTING
 
11
5.1
Vesting of Accounts
 
11
ARTICLE VI
PLAN DISTRIBUTIONS
 
11
6.1
Time for Payment
 
11


 
 

--------------------------------------------------------------------------------

 



6.2
Form of Payment/Payment Schedule
 
12
6.3
Discretionary Acceleration of Payments
 
13
6.4
Delay of Payments
 
15
6.5
Payment Upon Change in Control of Company
 
16
6.6
Tax Withholding
 
16
6.7
Valuation of Accounts for Distributions and Withdrawals
 
16
ARTICLE VII
ADMINISTRATION OF THE PLAN
 
16
7.1
Plan Administrator
 
16
7.2
Outside Services
 
17
7.3
Indemnification
 
17
7.4
Claims Procedure
 
17
7.5
Compliance with Section 409A
 
18
ARTICLE VIII
AMENDMENT AND TERMINATION
 
18
8.1
Amendment
 
18
8.2
Termination
 
19
ARTICLE IX
GRANDFATHERED ACCOUNTS
 
20
9.1
Maintenance of Grandfathered Accounts
 
20
9.2
Distributions
 
20
9.3
Construction
 
22
ARTICLE X
MISCELLANEOUS PROVISIONS
 
22
10.1
Source of Payments
 
22
10.2
No Warranties
 
22
10.3
Inalienability of Benefits
 
22
10.4
Expenses
 
23




 
 

--------------------------------------------------------------------------------

 



10.5
No Right of Employment
 
23
10.6
Headings
 
23
10.7
Gender and Number
 
23
10.8
Construction
 
23
EXHIBIT A
Grandfathered Participants
 




 
 

--------------------------------------------------------------------------------

 



ARTICLE I


NAME, HISTORY AND PURPOSE OF PLAN


1.1.
Name and History.  The name of this plan is the Deferred Compensation Plan for
Officers and Directors of Central Vermont Public Service Corporation (the
“Plan”). The Plan was originally established with an effective date of January
1, 2002, by Central Vermont Public Service Corporation. Following the enactment
of Section 409A on October 22, 2004, the Plan was amended and restated on August
4, 2008, with an effective date of January 1, 2005, with the intention of
bringing the Plan into compliance with the requirements of Section
409A.  Subsequently, the Internal Revenue Service and Department of Treasury
issued substantive guidance regarding the application of Section 409A to
nonqualified deferred compensation, and extended the period for amending
nonqualified deferred compensation plans that were in existence at the time of
enactment of Section 409A to December 31, 2008.  Accordingly, the Plan was
amended and restated by the Board on August 4, 2008, with an effective date of
January 1, 2005.



1.2.
Purpose.  The purpose of the Plan is to attract and retain key employees by
providing each Participant with an opportunity to defer receipt of a portion of
their base salary, bonus, and other specified compensation.  The purpose of
amending and restating the Plan is to (i) comply with the final Treasury
regulations issued under Section 409A, and (ii) provide for the payment of
amounts deferred under the Plan prior to January 1, 2005, (including any
investment earnings thereon) with respect to those Participants who are listed
on Exhibit A (the “Grandfathered Participants”).  The Plan shall at all times be
interpreted by the Plan Administrator in a manner that is consistent with
Section 409A.



1.3.
Trust.  Company may set aside assets in a trust or other funding arrangement as
it, or its delegate, deems appropriate to anticipate benefit liabilities
accumulating under the Plan.  However, the assets of any such arrangement shall,
at all times, be subject to the claims of Company’s creditors and no portion of
any funds set apart for a Participant, pursuant to this Plan shall be the
property of such Participant until distribution thereof has been made.  Further,
the rights of a Participant shall be limited to those of a general, unsecured
creditor of Company who has a claim equal to the value of the Participant’s
Account. Benefits under this Plan will be payable from the general assets of
Company, or from such other funding vehicle established for such purpose as
described above, or both.


 
1

--------------------------------------------------------------------------------

 



ARTICLE II


DEFINITIONS


2.1.
Definitions.  The following terms have the meanings set forth below unless a
different meaning is required by the context.



Account - means a bookkeeping account maintained by Company to record Company’s
payment obligation to each Participant under the Plan.  Company may maintain a
single Account to record the total of amounts deferred by a Participant and
investment earnings credited hereunder to such deferrals and component Accounts
to reflect benefits payable at different times and different forms pursuant to
the terms of a Participant’s Deferral Election Agreement.  For example, a
Participant may have one or more Specified Date Accounts as provided for under
Section 4.7 and a Retirement/Termination Account.  Accounts are maintained
strictly for accounting purposes and do not represent separate funding of the
benefits under the Plan.  Accounts shall be maintained as part of the general
assets of Company.


Affiliate - means all entities with whom Company would be considered a single
employer under Code Sections 414(b) and 414(c), provided that in applying Code
Section 1563(a)(1), (2), and (3) for purposes of determining a controlled group
of corporations under Code Section 414(b), the language “at least 50 percent” is
used instead of “at least 80 percent” each place it appears in Section
1563(a)(1), (2), and (3), and in applying Treasury Regulation Section 1.414(c)-2
for purposes of determining trades or businesses (whether or not incorporated)
that are under common control for purposes of Section 414(c), “at least 50
percent” is used instead of “at least 80 percent” each place it appears in that
regulation. Such term shall be interpreted in a manner consistent with the
definition of “service recipient” contained in Section 409A.


Base Pay - means base salary for Officers and retainers and fees for Directors.

 
2

--------------------------------------------------------------------------------

 



Beneficiary - means the person or persons designated by the Participant to
receive benefits under the Plan in the event of the Participant’s death.  In the
absence of an effective designation at the time of the Participant’s death, the
Beneficiary shall be the surviving spouse or civil union partner of the
Participant, or, if the Participant does not have a surviving spouse, his/her
surviving children in equal shares, or, if he has no surviving children, his/her
estate.


Board - means the Board of Directors of Central Vermont Public Service
Corporation; however, it shall include unless specifically stated otherwise, a
committee of the Board authorized to act for the Board with respect to this
Plan.


Change in Control - means, in the case of each Participant under the Plan, the
meaning provided for in the Change in Control Agreement, if any, between the
Participant and Company.


Code - means the Internal Revenue Code of 1986, as amended from time to time.


Company - means Central Vermont Public Service Corporation and any Affiliate
that adopts this Plan with Central Vermont Public Service Corporation’s
approval.


Director - means a member of the Board of Directors of Central Vermont Public
Service Corporation or the Board of Directors of any Affiliate that adopts this
Plan with Central Vermont Public Service Corporation’s approval.


Disabled - means a Participant who is unable to engage in any substantial
gainful activity by reason of a medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or has been, by reason of
any medically determinable physical of mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under Company’s accident and health plan covering its
Employees.


Disability - means the condition of being Disabled.

 
3

--------------------------------------------------------------------------------

 



Deferral Election Agreement - means the agreement between Company and the
Participant, memorialized by the Participant’s completed deferral election form
and described in Article IV.


Eligible Officer, Employee or Director - shall have the meaning provided for in
Section 3.1.


Employee - means an individual employed by Company.


Entry Date - means January 1 of each Plan Year provided that the Eligible
Officer, Employee or Director completes a Deferral Election Agreement within the
time specified by the Plan Administrator for such Plan Year; however, in the
case of a Newly Eligible Participant, “Entry Date” means the date when an
Officer or Director first becomes eligible to participate in the Plan provided
that such Officer, Employee or Director completes a Deferral Election Agreement
within 30 days of becoming eligible to participate in the Plan.


ERISA - means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


Grandfathered Participant - Shall have the meaning provided for in Section 1.2.


Incentive Pay - means, with respect to Officers any Performance Share Awards and
any incentive compensation payable pursuant to the Central Vermont Public
Service Corporation Management Incentive Plan (or any other plan in which an
Officer is or may become eligible to participate providing incentive
compensation payable in cash or shares of Company stock to Participants
determined on the basis of a specific performance goals and performance
periods).


Newly Eligible Participant - means any Officer, Employee or Director who first
becomes eligible to participate in the Plan after January 1 of any Plan Year.


Officer - means an Employee who holds one of the following job titles: (i)
Assistant Vice President; (ii) Vice President; (iii) Senior Vice President; or
(iv) President and/or Chief Executive Officer.



 
4

--------------------------------------------------------------------------------

 



Participant - means an Officer, Employee or Director who meets the eligibility
requirements of the Plan and elects to participate in the Plan or who has an
Account under the Plan.


Payment Schedule - means the form in which payments from a Participant’s Account
will be made, i.e. in a lump-sum or in installments as provided for in Section
6.2.  The Payment Schedule selected by Participant may vary as between a
Participant’s Specified Date Account(s), if any, and his/her
Retirement/Termination Account.


Performance Share Plan Awards - means an award pursuant to the Central Vermont
Public Service Corporation Performance Share Incentive Plan or successor plan.


Plan - means this Deferred Compensation Plan for Officers and Directors of
Central Vermont Public Service Corporation.


Plan Administrator - means the Plan Administrator appointed pursuant to Section
7.1.


Plan Year - means the calendar year.


Prime Rate - means the interest rate posted by a majority of the top twenty-five
insured United States chartered banks as published in the Wall Street Journal.


Retirement/Termination Account - means an Account established by the Company to
record the amount payable to a Participant due to his/her Separation from
Service.


Section 409A - means Code Section 409A and any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to such Section
409A by the Department of Treasury or the Internal Revenue Service.


Separation from Service - means a termination of employment with Company and its
Affiliates in such a manner as to constitute a “separation from service” as
defined under Section 409A.


Specified Date Account - means an Account established pursuant to Section 4.7
that will be paid (or that will commence to be paid) on the date specified, by
Participant in his/her Deferral Election Agreement.

 
5

--------------------------------------------------------------------------------

 



ARTICLE III


ELIGIBILITY AND PARTICIPATION


3.1.
Eligibility.  All Officers and Directors of Company are eligible to participate
in the plan as well as any Employee who is (i) expressly selected by the Board,
in its sole discretion, to participate in the Plan, and (ii) a member of a
“select group of management or highly compensated employees,” within the meaning
of Sections 201, 301 and 401 of ERISA shall be eligible to participate in the
Plan (as the circumstances require, an “Eligible Officer”, “Eligible Employee”
or “Eligible Director”).



3.2.
Commencement of Participation.  An Eligible Officer, Employee or Director shall
commence participation in the Plan effective as of his/her Entry Date.



3.3.
Duration.  A Participant shall be eligible to defer Base Pay and Incentive Pay,
subject to the terms of the Plan, for as long as such Participant meets the
eligibility requirements of the Plan.  A Participant’s entitlement to make such
deferrals shall cease with respect to the Plan Year following the Plan Year in
which Participant ceases to be eligible. Although such individual’s eligibility
to continue to make deferrals may cease, he/she shall continue to be subject to
all of the terms and conditions of the Plan for as long as he/she remains a
Participant. An individual shall remain a Participant as long as his/her Account
is greater than zero. An individual shall cease being a Participant in the Plan
when all benefits under the Plan to which he/she is entitled have been paid.



ARTICLE IV


DEFERRAL ELECTION AGREEMENTS, INVESTMENT EARNINGS, ACCOUNTING


4.1.
Deferral Election Agreement.  A Participant may elect to defer a portion of
his/her Base Pay and/or Incentive Pay by entering into a Deferral Election
Agreement with Company pursuant to the rules set forth in this Article
IV.   Amounts deferred shall be credited to the Participant’s Account as soon as
practicable after the date on which such Base Pay or Incentive Pay would have
been paid or otherwise made available to the Participant but for the
Participant’s deferral election.


 
6

--------------------------------------------------------------------------------

 



4.2.           Timing Requirements for Deferral Elections.


(a)  General Timing Rule for Deferral Elections.  Except as provided in Section
4.2(b), Participants may only defer Base Pay or Incentive Pay by filing a
Deferral Election Agreement on or before the date specified by the Plan
Administrator but in no event later than December 31 immediately preceding the
Plan Year in which the compensation that is subject of such Deferral Election
Agreement will be earned.  A Deferral Election Agreement that is not timely
filed shall be void and shall have no effect with respect to the Participant’s
compensation.


(b) Newly Eligible Participant.  Upon attaining eligibility as provided for
under Section 3.1, a Newly Eligible Participant shall have up to 30 calendar
days from such eligibility date to submit a Deferral Election Agreement with
respect to Base Pay and/or Incentive Pay to be earned during the balance of the
Plan Year.  A Deferral Election Agreement that is filed after the 30-day period
shall be void and have no effect on the Participant’s compensation.  With regard
to Base Pay, a timely filed Deferral Election Agreement described in this
Section 4.2(b) shall be effective with the first payroll period beginning after
such 30th day.  With regard to any Incentive Pay, the Deferral Election
Agreement shall only apply to the portion of the Incentive Pay that is equal to
the total amount of the Incentive Pay earned multiplied by a fraction, the
numerator of which is the number of calendar days beginning on the day
immediately after the date that the Deferral Election Agreement becomes
effective and ending on the last day of the performance period to which the
Participant’s Incentive Pay is attributable, and the denominator of which is the
total number of calendar days in such performance period.


4.3.           Amount of Deferrals.


(a)  From Incentive Pay.  An Eligible Officer or Employee may elect to defer up
to 100% of his/her Incentive Pay as specified in his/her Deferral Election
Agreement.


(b)  From Base Pay.  An Eligible Officer or Employee may elect to defer up to
25% of his/her Base Pay, as specified in his/her Deferral Election
Agreement.  Directors may elect to defer up to 100% of their Base Pay.

 
7

--------------------------------------------------------------------------------

 



4.4.
Period For Which Deferral Election Agreement Applies.  Except with respect to
Performance Share Plan Awards or similar long-term incentive compensation plans,
a Deferral Election Agreement for a Plan Year shall apply only with respect to
that Plan Year.  Deferrals for a subsequent Plan Year shall be made only
pursuant to a new Deferral Election Agreement that applies with respect to such
subsequent Plan Year.  A Deferral Election Agreement made with respect to a
Performance Share Plan Award (or similar long-term plan) shall remain in effect
until the completion of the performance period to which such election was made;
however, a separate Deferral Election Agreement may be made in each subsequent
Plan Year for each new performance cycle.



4.5.           Changes in Deferral Election Agreement.


(a)  General Rule.  Except as provided in this Section 4.5, a Participant may
not change the form or delay the distribution of the amount Participant
previously elected to defer pursuant to Deferral Election Agreement after the
beginning of the Plan Year to which the Agreement applies (a “Subsequent Payment
Election”).


(b)  Subsequent Payment Elections.  A Subsequent Payment Election whether made
under Section 4.5(c) or (d) may not take effect until at least 12 months after
the date on which it is accepted by the Plan Administrator.  For this purpose,
the installment form of payment shall be treated as a single payment rather than
a series of payments.  Accordingly, a Subsequent Payment Election may not be
made with respect to the installment form of payment during the 12-month period
preceding the date on which the first installment is payable or after payments
have commenced.  The Subsequent Payment Election most recently accepted by the
Plan Administrator and that satisfies the requirements of this Section 4.5(b)
shall govern the payout of the Account (or sub-accounts specified therein)
notwithstanding any prior election to the contrary.


(c)  Retirement/Termination Account. A Participant may make a one-time election
to change the form of payment of his/her Retirement/Termination Account to a
form otherwise permitted under the Plan. If a Subsequent Payment Election is
accepted by the Plan Administrator, then, except in the event of the death or
Disability of the Participant, the payment of such Retirement/Termination
Account shall be delayed until the 5th anniversary of the date that the
Retirement/Termination Account would otherwise have been paid had such
Subsequent Payment Election not been made (or, in the case of installment
payments, on the 5th anniversary of the date the first installment payment was
scheduled to be made).  In the event of Participant’s death or Disability,
payment shall be made as provided for in Section 6.2(d).

 
8

--------------------------------------------------------------------------------

 



(d)  Specified Date Account. A Participant may make one or more elections to (i)
delay the payment date or (ii) change the form of payment of one or more
Specified Date Account(s) to a time or form otherwise permitted under the
Plan.  In the case of either (i) or (ii), the Subsequent Payment Election, must
specify a new payment date that is at least 5 years after the previously
scheduled payment date (or, in the case of installment payments, at least 5
years from the date the first installment payment was scheduled to be
made).  However, in the event of the Participant’s death, Disability or
Separation from Service prior to complete payment of his/her Specified Date
Account, payment shall be made as provided for in Section 6.2.


4.6.           Investment Credits.


(a)  Optional Investments.  Except as provided in Section 4.6(b) and 4.6(d), a
Participant shall have a choice of the following two investment options:


(i)  a fixed rate of return equal to the Prime Rate plus 1%; or


(ii)  the rate of return on Company common stock for the applicable year,
including dividends credited to the Participant’s Account on the date dividends
are paid to Company’s shareholders.  For this purpose, the rate of return on
Company common stock shall be based its closing price at the end of the relevant
measuring period and shall be calculated by the Plan Administrator.


All Accounts hereunder shall be credited with notional investment earnings on a
quarterly basis and based on the investment option(s) selected by the
Participant in his/her Deferral Election Agreement.  If the investment option
described in Section 4.6(a)(i) applies, the Participant’s Account will be
credited on the last business day of each quarter and the applicable interest
rate will be based on the Prime Rate published on the last business day of the
preceding quarter plus 1%.  The rate of return on the Company’s common stock is
based on the closing price of the Company’s common stock at the end of the
relevant measurement period and dividends.

 
9

--------------------------------------------------------------------------------

 



(b)  Return Based on Performance of Company Stock.  Except as provided in
Section 4.6(d), the investment option described in Section 4.6(a)(ii) shall
apply at all times to deferrals resulting from an award of Company stock.


(c)  Change in Investment.  Except for the portion of a Participant’s Account
that is attributable to deferrals resulting from the award of Company stock and
Section 4.6(d), a Participant may annually change the investment option
selection for his/her existing Account, as well as for future deferrals, by
completing the appropriate section(s) of the Deferral Election Agreement.


(d)  Limitation on Investment.  Notwithstanding the foregoing, once installment
payments commence with regard to a Specified Date Account or a
Retirement/Termination Account, the balance of such Account or sub-account shall
be deemed invested in the option described in Section 4.6(a)(i)(pertaining to a
rate of return based on the Prime Rate).


4.7.           Payment Elections and Accounting.


(a)  Payment Elections.  By completing the appropriate section(s) of the
Deferral Election Agreement, a Participant may establish a
Retirement/Termination Account from which Participant would like to receive
payment or begin receiving payments upon his/her retirement or termination of
employment as provided for under Article VI.  Participant may also establish one
or more Specified Date Accounts from which Participant would like to receive
payment or begin receiving payments upon the occurrence of the specified
date.  A Specified Date Account may be designated as an in-service account or
post-retirement/termination account.  All Specified Date Accounts shall be
subject to the following rules:


(i)  The minimum deferral period shall be two Plan Years following the
conclusion of the Plan Year in which the compensation that is the subject of the
deferral election is earned.  For this purpose, performance based compensation
shall be deemed earned in the Plan Year that includes the final day of the
performance period;

 
10

--------------------------------------------------------------------------------

 



(ii)  A deferral election may allocate deferrals to one or more Specified Date
Accounts; provided, however, a Participant may not have more than two Specified
Date Accounts open at any time;


(iii)  A Specified Date Account must be designated as an in-service account or
as a post-retirement/termination account;


(iv)  A Participant may not specify a Payment Schedule that provides for payment
to commence later than the calendar quarter immediately following Participant’s
attainment of age 75; and


(v)  Once a Participant establishes a Specified Date Account, the date on which
payments are scheduled to commence and the form of those payments shall not be
modified accept as provided for in Section 4.5.


(b)  Accounting.  The Plan Administrator shall maintain a separate Account
(including sub-accounts) for each Participant to reflect the amounts deferred
and credits made hereunder, and payments and expenses charged thereto.  Such
accounting shall not be construed to segregate any assets of Company for payment
of benefits hereunder.  The Plan Administrator shall provide each Participant
with an annual statement of the value of his/her Account under the Plan.


ARTICLE V


VESTING


5.1.
Vesting of Accounts.  Each Participant shall be one hundred percent (100%)
vested at all times in the value of his/her Account.



ARTICLE VI


PLAN DISTRIBUTIONS


6.1.           Time for Payment.


(a)  Retirement/Termination Account.  Distributions from a Participant’s
Retirement/Termination Account shall commence as soon as practical within the
60-day period beginning immediately after the earliest to occur of the following
events and shall continue in accordance with the Payment Schedule selected for
or required of such Account as provided for in Section 6.2:

 
11

--------------------------------------------------------------------------------

 



(i) the 6-month anniversary of the Participant’s Separation from Service;


(ii) the Participant’s Disability; or


(iii) Participant’s death.


(b)  Specified Date Accounts.  Distributions from a Participant’s Specified Date
Account shall commence as soon as practical within the 60-day period beginning
immediately after the date specified in Participant’s Deferral Election
Agreement and shall continue in accordance with the Payment Schedule selected
for or required of such Account as provided for in Section 6.2.


6.2.           Form of Payment/Payment Schedule.


(a)  Retirement/Termination Account.  In his/her initial Deferral Election
Agreement, a Participant must elect to receive his/her Retirement/Termination
Account in the form of a lump sum or in annual installments over a period not
exceeding 15 years.  Except as provided for in Section 6.3, Participant’s
election as to the Payment Schedule shall apply to all future deferrals to
Participant’s Retirement/Termination Account and shall be irrevocable.  If the
installment form of payment is elected, the initial installment payment shall be
made as soon as practical within the 60-day period beginning immediately after
the 6-month anniversary of Participant’s Separation from Service.  Subsequent
installment payments shall be made as soon as practical within the 60-day period
beginning the annual anniversary of Participant’s Separation from Service.  The
amount of each installment payment shall equal the Participant’s remaining
balance in his/her Retirement/Termination Account on such anniversary date,
divided by the remaining number of installment payments due.


(b)  Specified Date Accounts.  A Participant who establishes one or more
Specified Date Accounts as provided for under Section 4.7 must elect to receive
the balance of such Account in the form of a lump sum or in annual installments
over a period not exceeding (i) 4 years in the case of an in-service account, or
(ii) 15 years in the case of a post-retirement/termination account.  Once a
Participant has selected the Payment Schedule applicable to a particular
Specified Date Account, that election shall apply to all future

 
12

--------------------------------------------------------------------------------

 



deferrals allocated by Participant to such Specified Date Account and it may
only be changed by the Participant as provided for in Section 4.5.  If the
installment form of payment is elected, the initial installment payment shall be
made as soon as practical within the 60-day period beginning immediately after
(i) the date specified for the commencement of payments and (ii) each
anniversary thereafter during the installment period.  The amount of each
installment payment shall equal the Participant’s remaining balance in his/her
Specified Date Account on such anniversary date, divided by the remaining number
of installment payments due.


(c)  Medium of Payment.  All distributions shall be paid in cash, according to
the terms of the Participant’s Deferral Election Agreement.


(d)  Payment Upon Death or Disability.  Notwithstanding Sections 6.2(a) or
6.2(b), upon Participant’s death,  Participant’s Account balance shall
automatically be distributed in a lump sum payment to Participant’s Beneficiary
within 60 days of Company obtaining notice of Participant’s death.  Similarly,
in the event Participant is determined to be Disabled, Participant’s Account
balance shall be distributed in a lump-sum payment to Participant within 60 days
of the Disability determination.


(e)  In - Service Account and Intervening Separation from Service.  In the event
of a Participant’s Separation from Service for reasons other than death or
Disability prior to the commencement of payments from a Specified Date Account
that is designated as an in-service account, the Payment Schedule for such
Specified Date Account shall cease to apply and the balance of the Specified
Date Account shall be distributed in a lump sum payment to Participant within 60
days of the 6-month anniversary of the Participant’s Separation from
Service.  If the Separation from Service occurs after payments have commenced,
the Payment Schedule for such in-service occurrences shall continue to apply.


6.3.
Discretionary Acceleration of Payments.  To the extent permitted by Code Section
409A, the Plan Administrator may, in its sole discretion, accelerate the time or
schedule of a payment under the Plan as provided in this Section.  The
provisions of this Section are intended to comply with the exception to
accelerated payments under Treasury Regulation Section 1.409A-3(j) and shall be
interpreted and administered accordingly.


 
13

--------------------------------------------------------------------------------

 



(a)  Domestic Relations Orders. The Plan Administrator may, in its sole
discretion, accelerate the time or schedule of a payment under the Plan to an
individual other than the Participant as may be necessary to fulfill a domestic
relations order (as defined in Code Section 414(p)(1)(B)).


(b)  Conflicts of Interest. The Plan Administrator may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent necessary for any federal officer or employee in the executive
branch to comply with an ethics agreement with the federal government.
Additionally, the Plan Administrator may, in its sole discretion, provide for
the acceleration of the time or schedule of a payment under the Plan the to the
extent reasonably necessary to avoid the violation of an applicable federal,
state, local, or foreign ethics law or conflicts of interest law (including
where such payment is reasonably necessary to permit the Participant to
participate in activities in the normal course of his/her position in which the
Participant would otherwise not be able to participate under an applicable
rule).


(c)  Employment Taxes. The Plan Administrator may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to pay the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a), and 3121(v)(2) where applicable, on compensation
deferred under the Plan (the “FICA amount”). Additionally, the Plan
Administrator may, in its sole discretion, provide for the acceleration of the
time or schedule of a payment, to pay the income tax at source on wages imposed
under Code Section 3401 or the corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of the
FICA amount, and to pay the additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes. However, the
total payment under this acceleration provision must not exceed the aggregate of
the FICA amount, and the income tax withholding related to such FICA amount.


(d)  Limited Cash-Outs. The Plan Administrator may, in its sole discretion,
require a mandatory lump sum payment of amounts deferred under the Plan that do
not exceed the applicable dollar amount under Code Section 402(g)(1)(B),
provided that the payment results in the termination and liquidation of the
entirety of the Participant’s interest under the Plan, including all agreements,
methods, programs, or other arrangements with respect to which deferrals of
compensation are treated as having been deferred under a single nonqualified
deferred compensation plan under Code Section 409A.

 
14

--------------------------------------------------------------------------------

 



(e)  Payment Upon Income Inclusion Under Section 409A. The Plan Administrator
may, in its sole discretion, provide for the acceleration of the time or
schedule of a payment under the Plan at any time the Plan fails to meet the
requirements of Code Section 409A. The payment may not exceed the amount
required to be included in income as a result of the failure to comply with the
requirements of Code Section 409A.


(f)  Bona Fide Disputes as to a Right to a Payment. The Plan Administrator may,
in its sole discretion, provide for the acceleration of the time or schedule of
a payment under the Plan where such payments occur as part of a settlement
between the Participant and Company (or any entity which would be considered to
be a single employer with Company under Code Sections 414(b) or Section 414(c))
of an arm’s length, bona fide dispute as to the Participant’s right to the
deferred amount.


(g)  Plan Terminations and Liquidations. The Plan Administrator may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan as provided in Section 8.2 hereof.


(h)  Other Events and Conditions. A payment may be accelerated upon such other
events and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.  Notwithstanding
anything contained in this Section 6.3 to the contrary, in no event may a
payment be accelerated under Sections 6.3(d), (e), (f), (g), or (h) following a
Participant’s Separation from Service to a date that is prior to the 6 month
anniversary of the Participant’s Separation from Service (or if earlier, upon
the Participant’s death).  Except as otherwise specifically provided in this
Plan, including but not limited to this Section 6.3 and Section 8.2 hereof, the
Plan Administrator may not accelerate the time or schedule of any payment or
amount scheduled to be paid under the Plan within the meaning of Code Section
409A.


6.4.
Delay of Payments.  To the extent permitted under Code Section 409A, the Plan
Administrator may, in its sole discretion, delay payment under any of the
following circumstances, provided that the Plan Administrator treats all
payments to similarly situated Participants on a reasonably consistent basis:


 
15

--------------------------------------------------------------------------------

 



(a)  Federal Securities Laws or Other Applicable Law. A Payment may be delayed
where the Plan Administrator reasonably anticipates that the making of the
payment will violate federal securities laws or other applicable law; provided
that the delayed payment is made at the earliest date at which the Plan
Administrator reasonably anticipates that the making of the payment will not
cause such violation. For purposes of the preceding sentence, the making of a
payment that would cause inclusion in gross income or the application of any
penalty provision or other provision of the Code is not treated as a violation
of applicable law.


(b)  Other Events and Conditions. A payment may be delayed upon such other
events and conditions as the Internal Revenue Service may prescribe in generally
applicable guidance published in the Internal Revenue Bulletin.


6.5.
Payment Upon Change in Control of Company.  In the event of a Change in Control,
a Participant shall receive the benefit, if any, as provided for in the Change
in Control Agreement between the Participant and Company.



6.6.
Tax Withholding.  Payments and deferrals hereunder shall be subject to tax
withholding pursuant to applicable federal and state requirements.



6.7.
Valuation of Accounts for Distributions and Withdrawals.  In general, the value
of a Participant’s Account as of the last day of the quarter preceding the
distributions (adjusted for any subsequent debits or credits to the Account)
shall be used to determine the amount of the distribution, provided that the
Plan Administrator may adopt other methods consistent with the account process
used to value Accounts.



ARTICLE VII


ADMINISTRATION OF THE PLAN


7.1.
Plan Administrator.  Company shall designate a Plan Administrator which shall be
solely responsible for the operation and administration of the Plan.  The Plan
Administrator shall have all powers necessary and appropriate to carry out its
responsibilities in operating and administering the Plan including the power to
determine eligibility for


 
16

--------------------------------------------------------------------------------

 



benefits hereunder and to interpret the Plan.  However, the Plan Administrator
shall have no power to override the Plan’s provisions.  The Plan Administrator
may, where necessary, prescribe rules for the equitable determination of any
matter arising under the Plan that it, in its sole discretion, deems necessary
or appropriate.  The Plan Administrator may delegate specific responsibilities
to other persons as the Plan Administrator shall determine.


7.2.
Outside Services.  The Plan Administrator may engage counsel and such clerical,
financial, investment, accounting, and other specialized services as the Plan
Administrator may deem necessary or desirable to the operation and
administration of the Plan.  The Plan Administrator shall be entitled to rely
upon any opinions, reports, or other advice furnished by counsel or other
specialists engaged for that purpose and, in so relying, shall be fully
protected in any action, determination, or omission made in good faith.



7.3.
Indemnification.  Company shall indemnify the Plan Administrator against any and
all claims, loss, damages, expenses (including reasonable counsel fees), and
liability arising from any action, failure to act, or other conduct in the Plan
Administrator’s official capacity, except when due to the Plan Administrator’s
own gross negligence or willful misconduct.



7.4.
Claims Procedure.  If any application for a distribution or withdrawal under the
Plan is denied, the Plan Administrator shall so notify the claimant within
ninety (90) days after receipt of the application and shall afford such claimant
a reasonable opportunity for a full and fair review of the decision denying
his/her claim.  Notice of such denial shall set forth, in addition to the
specific reasons for the denial, the following:



(i)  reference to pertinent provisions of the Plan;


(ii)  a description of any additional information or material necessary to
perfect the claim and an explanation of why it is necessary; and

 
17

--------------------------------------------------------------------------------

 



(iii)  an explanation of the claims review procedure including advising the
claimant that he may request the opportunity to review pertinent Plan documents
and submit a statement of issues and comments in writing.


Within 60 days following receipt of notice of denial of his/her claim, a
claimant may request a review of such denial by the Plan Administrator.  The
Plan Administrator shall take appropriate steps to review its decision in light
of any further information or comments submitted by such claimant.  The Plan
Administrator shall render a decision within 60 days after claimant’s request
for review and shall advise claimant in writing of its decision on such review,
specifying its reasons and identifying appropriate provisions of the Plan or of
its own rules, which may include rules adopted pursuant to Section 7.1 hereof,
including rules adopted to address any matters raised by the then claimant,
whether as a matter of first impression or otherwise.


7.5.
Compliance with Section 409A.  It is intended that the payments and benefits
provided under the Plan shall either be exempt from the application of, or
comply with, the requirements of Section 409A. This Plan shall be construed,
administered, and governed in a manner that effects such intent, and Company
shall not knowingly take any action that would be inconsistent with such intent.
Without limiting the foregoing, the payments and benefits provided under the
Plan may not be deferred, accelerated, extended, paid out or modified in a
manner that would result in the imposition of an additional tax under Section
409A upon Participant. Although Company shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A, the tax
treatment of the benefits provided under this Agreement is not warranted or
guaranteed. Neither Company, its directors, officers, employees or advisors
shall be held liable for any taxes, interest, penalties or other monetary
amounts owed by Participant or other taxpayer as a result of his/her
participation in the Plan.



ARTICLE VIII


AMENDMENT AND TERMINATION


8.1.
Amendment.  By action of the Board, Company reserves the right at any time and
from time to time to amend any or all provisions of the Plan. In addition, the
Plan Administrator shall have the right at any time and from time to time to
amend the Plan to the extent that such amendments are administrative in nature,
Plan


 
18

--------------------------------------------------------------------------------

 

at any time in its sole discretion to ensure that the Plan complies with the
requirements of Section 409A or other applicable law. In no event shall any such
action by the Board or the Plan Administrator reduce the amounts that have been
credited to the Account(s) of any Participant prior to the date such action is
taken without the consent of the Participant or Beneficiary.  No Board action or
consent shall be necessary for the Plan Administrator to amend the Plan under
the provisions of this Section 8.1.


8.2.
Termination.  The Plan is purely voluntary on the part of Company and Company
reserves the right to terminate the Plan at any time.  In the event that the
Plan is terminated, a Participant’s Account shall be distributed to the
Participant or his/her Beneficiary on the dates on which the Participant or
his/her Beneficiary would otherwise receive benefits hereunder without regard to
the termination of the Plan. Notwithstanding the preceding sentence, and to the
extent permitted under Section 409A, Company, by action taken by its Board, may
terminate the Plan and accelerate the payment of the vested Account Balances
subject to the following conditions:



(a)  Company’s Discretion. The termination does not occur “proximate to a
downturn in the financial health” of Company (within the meaning of Treasury
Regulation Section 1.409A-3(j)(4)(ix)), and all other deferred compensation
arrangements required to be aggregated with the Plan under Section 409A are also
terminated and liquidated.  In such event, the entire Account balance shall be
paid at the time and pursuant to the schedule specified by the Plan
Administrator, so long as all payments are required to be made no earlier than
12 months, and no later than 24 months, after the date the Board irrevocably
approves the termination of the Plan.  Notwithstanding the foregoing, any
payment that would otherwise be paid pursuant to the terms of the Plan prior to
the 12-month anniversary of the date that the Board approves the termination of
the Plan shall continue to be paid in accordance with the terms of the Plan. If
the Plan is terminated pursuant to this Section 8.2(a), Company shall be
prohibited from adopting a new plan or arrangement that would be aggregated with
this Plan under Section 409A within 3 years following the date that the
Board  irrevocably approves the termination and liquidation of the Plan.

 
19

--------------------------------------------------------------------------------

 



(b)  Dissolution; Bankruptcy Court Order. The termination occurs within 12
months after a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A). In such
event, the Account of each Participant shall be paid at the time and pursuant to
the schedule specified by the Plan Administrator, so long as all payments are
required to be made by the latest of: (A) the end of the calendar year in which
the Plan termination occurs, (B) the first calendar year in which the amount is
no longer subject to a substantial risk of forfeiture, or (C) the first calendar
year in which payment is administratively practicable.


Notwithstanding anything contained in this Section 8.2 to the contrary, in no
event may a payment be accelerated following a Participant’s Separation from
Service to a date that is prior to the first day of the seventh month following
the Participant’s Separation from Service (or if earlier, upon the Participant’s
death).  This Section 8.2 is intended to comply with the exception to
accelerated payments under Treasury Regulation Section 1.409A-3(j)(4)(ix) and
shall be interpreted and administered accordingly.


ARTICLE IX


GRANDFATHERED ACCOUNTS


9.1.
Maintenance of Grandfathered Accounts.  Company shall maintain a separate
sub-account known as a Grandfathered Account for each Grandfathered Participant
listed on Exhibit A.  Each Grandfathered Account shall be maintained by Company
until its balance is reduced to zero.  Unless inconsistent with or otherwise
provided for in this Article 9, all provisions of the Plan shall be applicable
to each Grandfathered Participant with respect to his/her Grandfathered Account.



9.2.
Distributions.



(a)  In General.  All distributions from the Grandfathered Accounts shall be
made at the time and in the form provided for on the last election that was made
by a Grandfathered Participant and provided to the Plan Administrator prior to
October 22, 2004, with respect to compensation that was deferred by such
Grandfathered Participant under the Plan prior to January 1, 2005, and which,
with earnings thereon, now comprise his/her Grandfathered Account.  For clarity,
the relevant election includes any election that was identified in the
enrollment materials prior to October 22, 2004, as an “In-Service Account.”

 
20

--------------------------------------------------------------------------------

 



(b)  Change in Election.  A Grandfathered Participant may change the form of
payment previously elected to one that is provided for under Section 5.4(a) or
(b)(pertaining to a lump sum or installment form of payment, respectively) of
the Plan as in effect immediately before it was initially amended and restated
with an effective date of January 1, 2005.  Such change in the form of payment
may be made by a Grandfathered Participant at any time provided that (i) it is
in writing, (ii) in a form acceptable to the Plan Administrator, and (iii) made
at least 12 months prior to the date on which payment is otherwise scheduled to
be made or begin.


(c)  Payment Upon Death or Disability.  In the event of a Participant’s death or
Disability prior to the complete payment of his/her Grandfathered Account, the
remaining balance of the Grandfathered Account shall be paid in a lump-sum as
soon as administratively practical.


(d)  Payment Upon Change in Control of Employer.  The Plan Administrator may
elect to pay out the Grandfathered Accounts hereunder in the form of an
immediate lump-sum payment if it determines, in its sole discretion, that there
has been a change in control of Company (or such change in control appears
imminent) which has a reasonable probability of adversely affecting the rights
of the Grandfathered Participants.


(e)  Distribution of Taxable Amounts.  In the event any Grandfathered
Participant is determined to be subject to federal income tax on any amount
credited to his/her Grandfathered Account prior to the time of payment
hereunder, the entire amount, subject to applicable withholding, determined to
be so taxable shall be paid by Company to such Grandfathered Participant.  Any
amount to the credit of a Grandfathered  Account shall be determined to be
subject to federal income tax upon the earlier of (i) determination by the
Internal Revenue Service that amounts to the credit of a Grandfathered Account
are subject to federal income tax which is not appealed; or (ii) a final
determination by the United States Tax Court or any other Federal Court
affirming any such determination by the Internal Revenue Service that amounts to
the credit of a Participant's Account are subject to federal income tax.

 
21

--------------------------------------------------------------------------------

 



(f)  Termination.  In the event the Plan is terminated as provided for in
Section 8.2, the Plan Administrator may direct that the Grandfathered Accounts,
including any Account balances that are being paid out in the form of
installment payments, be paid out immediately in the form of a lump-sum cash
payment or, in the case of the portion of the Account balance attributable to
the Company’s stock, in the form of such stock.


9.3.
Construction.  Except to the extent that this Article IX specifically provides
otherwise, the  provisions of the Plan shall be applicable to the maintenance of
the Grandfathered Accounts, provided, however; such provisions of the Plan shall
be construed in a manner that is consistent with the purpose of this Article IX
which is to preserve as much flexibility as to the timing and form of payments
afforded Grandfathered Participants with respect to their Grandfathered Accounts
as is permissible under Section 409A.



ARTICLE X


MISCELLANEOUS PROVISIONS


10.1.
Source of Payments.  All payments hereunder to Participants and their
Beneficiaries shall be paid from the general assets of Company.  Company shall
not by virtue of any provisions of the Plan be deemed to be a trustee or other
fiduciary of any property for any Participant or his/her Beneficiaries, and the
liabilities of Company to a Participant or his/her Beneficiaries pursuant to the
Plan shall be those of a debtor pursuant only to such contractual obligations as
are created by the Plan.  No such obligation of Company shall be deemed to be
secured by any pledge or other encumbrance on any property of Company.  To the
extent that any Participant or his/her Beneficiaries acquire a right to receive
a payment from Company under the Plan, such right shall be no greater than the
right of any unsecured general creditor of Company.



10.2.
No Warranties.  Neither the Plan Administrator nor Company warrants or
represents in any way that the value of each Participant’s Account will increase
and not decrease.  Each Participant (and his/her Beneficiary) assumes all risk
in connection with any change in such value, which may include losses in value.



10.3.
Inalienability of Benefits.  Except as provided by law, no benefit under, or
interest in, the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so shall be void.  Any such benefit or interest shall not in any
manner be liable for, or subject to,


 
22

--------------------------------------------------------------------------------

 



 garnishment, attachment, execution, or levy, or subject to the debts, contract
liabilities, engagements, or torts of any Participant or his/her Beneficiaries.


10.4.
Expenses.  Company may pay all costs and expenses incurred in operating and
administering the Plan, but Company reserves the right to charge Participants’
Accounts for any or all such costs and expenses.



10.5.
No Right of Employment.  Nothing contained herein, nor any action taken under
the provisions hereof, shall be construed as giving any Officer the right to be
retained in the employ of Company or any Director the right to continue in
his/her capacity as a Director.



10.6.
Headings.  The headings of the sections in the Plan are placed herein solely for
convenience of reference, and, in all circumstances, the text of the Plan,
rather than such heading, shall control.



10.7.
Gender and Number.  Whenever used in the Plan, the masculine gender will include
the feminine, and the singular will include the plural, unless the context
clearly indicates otherwise.



10.8.
Construction.  The Plan shall be construed, regulated, and administered in
accordance with the laws of the State of Vermont and applicable federal laws.




 
23

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Company has caused this instrument to be executed by its
respective duly authorized Officer this 6th day of August, 2008.



 
CENTRAL VERMONT PUBLIC
SERVICE CORPORATION
 
By:
/s/ Robert H. Young                           
 
Title:
 
President & Chief Executive Officer
 
Attest:
 
 
By:    /s/ Dale A. Rocheleau                        
Dale A. Rocheleau
 
(Corporate Seal)
 




 
24

--------------------------------------------------------------------------------

 

Exhibit A


Grandfathered Participants




Joan F. Gamble


Robert G. Clarke


Robert L. Barnett

 
25

--------------------------------------------------------------------------------

 
